This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GEORGE E. CHAVEZ,

 3          Plaintiff-Appellant,

 4 vs.                                                                         NO. 31,710

 5 CLAIMS MANAGEMENT, INC., and
 6 WAL-MART STORE #3732,

 7          Defendants-Appellees.


 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 George P. Eichwald, Judge

10 George E. Chavez
11 Bernalillo, NM

12 Pro se Appellant

13 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
14 Greg Gambill
15 Albuquerque, NM

16 for Appellees
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.


8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 MICHAEL D. BUSTAMANTE, Judge



13
14 MICHAEL E. VIGIL, Judge



                                            2